Citation Nr: 0841343	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-16 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for malignant melanoma.

2.  Entitlement to service connection for actinic keratoses.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service in the Army Air Force from 
September 1942 to February 1946.  

The instant appeal arises from a January 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Muskogee, Oklahoma, which denied the appellant's 
request to reopen his claim for service connection for 
malignant melanoma.  The decision also denied service 
connection for actinic keratoses.  The appellant appealed to 
the Board of Veterans' Appeals (Board) for review.  To 
support his claim, the veteran provided testimony before the 
undersigned Veterans Law Judge (VLJ) via a videoconference in 
August 2008.  A transcript of that hearing was prepared and 
has been included in the claims folder for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.  

2.  Service connection for melanoma was denied by the agency 
of original jurisdiction in a June 2003 rating decision.  The 
basis for that decision was that the medical evidence did not 
show that the veteran was currently diagnosed with melanoma 
or that he had suffered from a condition in service that 
would have led to the development of malignant melanomas 
after service.  He did not appeal that decision.  

3.  The evidence received subsequent to the June 2003 RO's 
decision includes the veteran's VA medical treatment records, 
statements by the appellant, other medical records of the 
veteran, and testimony given at a Board Hearing.  This 
evidence, by itself or when considered with previous evidence 
of record, does possibly relate to an unestablished fact 
necessary to substantiate the claim, and there is a 
reasonable possibility of substantiating the claim.

4.  The veteran's service medical treatment records do not 
show treatment for or complaints involving sunburn or actinic 
keratoses or malignant melanomas.  

5.  The post-service medical records do not show that the 
veteran was diagnosed with or treated for malignant melanomas 
within one year of his discharge from the US Army Air Corps.  

6.  Since the mid-1980s, the veteran has received treatment 
for actinic keratoses and malignant melanomas.

7.  Probative, credible medical evidence etiologically 
linking the veteran's skin disorders with his military 
service or any incidents therein has not been presented.  


CONCLUSIONS OF LAW

1.  The January 2003 RO decision denying entitlement to 
service connection for melanoma is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for melanoma has 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (a) (2007).

3.  Melanoma was not incurred in or aggravated by service and 
it may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Actinic keratoses was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to the appellant in December 2006 by the agency 
of original jurisdiction (AOJ).  The letter was issued prior 
to the initial AOJ decision.  This letter informed the 
appellant of what evidence was required to reopen his claim 
for service connection, and of his, and VA's, respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession to 
the AOJ.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1328 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.  Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran availed himself to this opportunity and 
provided testimony before the Board in August 2008.  During 
that hearing, the veteran spoke about his current 
disabilities and then discussed why he believed his 
disabilities were related to his military service.  The 
appellant was given notice that the VA would help him obtain 
evidence but that it was up to the appellant to inform the VA 
of that evidence.  During the course of this appeal, the 
appellant and his various representatives have proffered 
documents and statements in support of the appellant's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the 
issues now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

The Board would add that the VCAA notification letter also 
complied with the content requirements as established in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  For example, it advised 
him that the claim was previously denied and explained what 
would constitute "new" and "material" evidence.  It also 
included a statement of the fourth element that indicated the 
elements needed to establish the underlying claim of service 
connection.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing new and material evidence claims along 
with service connection claims.  He has been advised of the 
evidence considered in connection with his appeal and what 
information VA and the appellant would provide.  He has been 
told what the VA would do to assist him with his claim and 
the VA has obtained all documents it has notice thereof that 
would assist in the adjudication of the appellant's claim.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

I.  New and Material Evidence

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2006).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the appellant's claim to reopen the previously denied claims 
with respect to the issue involving melanoma was received 
after that date (December 14, 2006), those regulatory 
provisions do apply.

As noted above, the matter of the appellant's entitlement to 
service connection has been the subject of an adverse prior 
final decision.  Service connection was originally denied by 
the RO in a rating action dated June 13, 2003.  As a result, 
service connection for this disability may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
considered by agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The veteran had service in the US Army Air Corps (Army Air 
Force) during World War II.  The record indicates that he 
served in Colorado, Washington state, Illinois, and possibly 
Kansas.  He claims that he also served in the South Pacific 
including Iwo Jima.  As a result of his service, the veteran 
contends that he had to stay outside in the sun for hours on 
end, and as a result of that exposure, he was repeatedly 
sunburned.  Because everyone else in his unit also was 
sunburned, the veteran implies that he did not seek specific 
treatment for the sunburn while in service.  

After being released from active duty, the veteran relocated 
to Oklahoma.  Many years after the veteran's release from 
active duty, the veteran began developing melanomas and 
"large spots" on his skin.  When the melanomas were 
discovered, they were subsequently removed.  The post-service 
medical records show that the veteran obtained treatment for 
these melanomas in the middle 1980s.  The records do now show 
treatment for melanomas immediately after service or in the 
1950s, 1960s, or 1970s.  The veteran's more recent VA medical 
records, those from 2007, do not show treatment for or a 
diagnosis involving melanomas or large spots.  

In December 2002, the veteran submitted a statement claiming 
that his melanomas and large spots on the skin were caused by 
or the result of his military service.  At that time, the 
veteran specifically stated that he had been sunburned during 
his tour in the Pacific and as a result, he had developed the 
spots and melanomas.  

The RO subsequently reviewed the veteran's service medical 
records, statements provided by the veteran, and private 
medical records.  After said review, the RO denied the 
veteran's claim via a rating action of June 13, 2003.  In 
denying the veteran's claim, the RO noted that there was no 
medical evidence showing a current clinical diagnosis of 
melanoma or large spots.  Moreover, the RO also noted that 
there was no evidence showing that any melanoma or spots on 
the skin were incurred in or aggravated by the veteran's 
military service.  Hence, service connection was denied.  The 
appellant was notified of the decision but he did not appeal 
the action.  Hence, the RO's decision became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

Since that decision, the appellant has submitted statements 
concerning his purported sun exposure.  He has also provided 
testimony before the Board.  He further provided a written 
statement by a doctor who had treated the veteran for his 
melanomas.  The statement was prepared in December 2006.  The 
doctor wrote the following:

	. . . He says the event (severe 
sunburn) never got recorded in his 
medical records.  Severe sunburn in his 
youth could well have played a major role 
in the chronicity and severity of his 
subsequent development of malignant 
melanoma . . . 

This statement from the medical provider is new.  It was not 
of record prior to January 2003.  This evidence is material 
because it does substantiate a previously unestablished fact.  
The evidence does suggest and insinuate that the veteran may 
have suffered from a sunburn while in service that ultimately 
led to the development of melanomas.  Such a statement was 
not previously presented.  Hence, it is the conclusion of the 
Board that this evidence is material because it does relate 
to a previously unestablished fact necessary to substantiate 
the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for malignant melanomas is reopened.  
Since the claim is reopened, the Board must address the 
merits of the appellant's claim and will do so below.  

II.  Service Connection

To review, the veteran has requested that service connection 
be granted for actinic keratoses.  As a result of the Board's 
above action, that of reopening the veteran's claim involving 
melanomas, the Board must decide whether service connection 
may be granted.  To support his claim, the veteran has 
submitted medical treatment records showing that for the last 
twenty-plus years he has been provided with medical 
assistance for actinic keratoses.  He also received treatment 
for melanomas.  He contends that "but for" his service, he 
would not have developed these two disorders.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2007), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2007). The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The record indicates that while he was in service, he was 
treated for a myriad of conditions.  The medical treatment 
records do not show treatment for sunburn, a skin disability, 
actinic keratoses, or malignant melanomas.  Because the 
veteran filed for other VA benefits shortly after he was 
discharged from service, all of his records are available for 
review.  None of these records, which are extensive, suggests 
or implies that the veteran experienced repeated sunburning 
of his skin while stationed in the Pacific.  Those same 
records are negative for the issuance of any salve or lotion 
that would protect the veteran's skin nor was any suggestion 
made by a medical provider that the veteran avoids the sun 
because of repeated sunburned skin.  

Immediately following service, the record does not show that 
the veteran sought treatment for a skin condition or actinic 
keratoses or malignant melanomas.  Although the veteran 
claims that he did receive treatment for skin disorders 
shortly after his discharge, medical records showing such 
treatment were either not available or not produced.  

The more current medical records, both private and VA, do 
show that the veteran has been diagnosed as suffering from 
actinic keratoses.  Private medical records from the mid-
1980s indicate that the veteran received repeated treatments 
for the removal of melanomas on the veteran's skin.  The more 
recent medical records note that the veteran has a history of 
malignant melanomas.  

Also submitted on behalf of the appellant are statements by 
his accredited representative.  The representative did not 
proffer documents showing that the veteran was currently 
diagnosed with melanoma or actinic keratoses or that a 
medical doctor had conclusively linked the veteran's skin 
conditions with his military service or any incidents 
therein.  The representative did not tender papers that would 
have corroborated the assertions made by the veteran.  

Nevertheless, a private medical record from December 2006 
hypothesizes that the veteran's current actinic keratoses and 
his malignant melanomas might be related to undocumented 
sunburns the veteran purportedly experienced while he was 
serving in the Pacific.  There are no other medical opinions 
concerning the veteran's actinic keratoses or the melanomas 
located in the veteran's claims folder.

The veteran contends that he was sunburned on a number of 
occasions while in service and that this damage to his skin 
led to the development of his various skin disorders.  The 
veteran's service medical records, which are available, and 
as noted above, do not indicate that the veteran suffered 
from sun exposure while in service.  The medical records 
immediately following service do not show treatment for any 
type of cancer within one year of his discharge from service.  
Yet, the veteran is competent to relate what happened to him 
during service.  However, just because the veteran is 
competent to provide said statements, it does not mean that 
the statements are credible.  

The record first shows that the veteran reported having 
suffered from sunburn in December 2002.  Also, the record 
does not show treatment for actinic keratoses and malignant 
melanomas until the mid-1980s - nearly forty years after the 
veteran was discharged from the US Army Air Corps.  

Medical history supplied by a patient to a doctor when an 
individual is obtaining medical treatment is viewed as being 
highly credible in the law.  As reported, none of the service 
treatment records suggests or implies that the veteran was 
treated for sunburn while he was stationed in the Pacific.  
Moreover, none of the service records insinuates that the 
veteran was put on restricted duty so that he could avoid the 
sun and not suffer from repeated burning of the skin.  

The resolution of this case, therefore, hinges on whether 
there is adequate medical evidence of a nexus between 
melanomas of the skin, actinic keratoses (both manifested 
many years after service) and the veteran's service.  The 
Board has the duty to assess the credibility and weight to be 
given the evidence relative to these issues.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim.  See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

The veteran's private physician opined in 2006 that the 
sunburns the veteran experienced during his "youth" may 
have "played a role" in the development of actinic 
keratoses and malignant melanomas.  The veteran's medical 
care provider's opinion appears to have been based solely on 
statements provided by the appellant.  There is no indication 
that the doctor reviewed the veteran's claims folder or his 
service medical treatment records.  Moreover, the examiner 
did not provide any corroborative treatises or excerpts that 
would give his statement more credibility.  Additionally, the 
examiner failed to discuss the veteran's post-service 
employment that included being a farmer and mail carrier, 
where he would have been repeatedly exposed to the sun, for 
many, many years.  It is unclear to the Board, based on the 
scant information provided by the examiner, whether the 
veteran's post-service exposure to the sun and other 
environmental factors may have caused or resulted in the 
development of actinic keratoses and malignant melanomas.  
The opinion itself does not provide underlying reasons and 
bases for its conclusion other than the veteran's reported 
history.  As such, the Board finds the statement from the 
physician inconclusive and speculative.  It is not definitive 
in proving the claim.  The assertion is deemed to be of 
limited weight as the statement fails to assert a medical 
basis upon which the suppositions have been predicated 
thereon.  The Court has made it clear that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992). See also Perman v. Brown, 5 Vet. App. 237, 
241 (1993).  It is the conclusion of the Board that the 
hypothesis lack significant probative value.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). 

To explain in a different way, the examiner stated that the 
veteran was sunburned while he was in service.  Yet, such a 
statement appears to have been based solely on statements 
provided by the appellant.  There is no indication that the 
doctor reviewed the veteran's service treatment records, 
which showed no treatment for, or complaints involving 
sunburn.  Instead, the examiner relied upon the information 
provided to him by the veteran.  In Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000), the Federal Circuit held that evidence 
of a prolonged period without medical complaint may be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after service, as 
evidence of whether a preexisting condition was aggravated by 
service.  Id. at 1333.  Thus, if the veteran is deemed to be 
less-than credible, then the information that said veteran 
provides to a doctor while also be held in suspicion.  In 
this case, the veteran was released from active duty in 1946.  
It is not until 2002 that the veteran complains about being 
sunburned and suggests that his undocumented sunburn caused 
actinic keratoses and malignant melanomas.  The private 
medical records from the 1980s, which first note treatment 
for both conditions, do not attribute either condition to the 
veteran's service or any incident therein.  Those same 1980 
medical records do not contain any comments by the veteran in 
which he complains about being sunburned while in service.  

It is the conclusion of the Board that the veteran's absence 
of complaints attributing his malignant melanomas and actinic 
keratoses to his military service for over fifty years fails 
to add credence to the veteran's statements.  Because the 
veteran's statement is deemed less-than credible, the 
information given to the private physician is also of a 
questionable nature.  Thus, the doctor's statement lacks 
significant probative value, and his statement is not 
accorded probative value due to the lack of any discussion or 
acknowledgement of the veteran's factual history.  In sum, 
the Board may reject this opinion because the basis for the 
opinion was an inaccurate factual opinion.  See generally 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

It is equally clear that the veteran's statements do not rise 
to the level of competent medical evidence of a diagnosis or 
a nexus opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The lay evidence of record is probative to the 
fact that the veteran incurred a sunburn while in service.  

The lay evidence, in the aggregate, does not speak to the 
issue of whether actinic keratoses and/or malignant 
melanomas, that were first manifest many years after service, 
are related to disease or injury in service.  Accordingly, 
the lay evidence submitted lacks any significant probative 
value relative to the issues on appeal.

In deciding this claim the Board takes into consideration its 
obligation to explain findings and to carefully consider the 
benefit-of-the-doubt standard.  Under the of benefit-of-the-
doubt standard, when a veteran seeks benefits and the 
evidence is in relative equipoise, the law dictates that the 
doubt belongs to the veteran.  38 U.S.C.A. § 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

There is no evidence showing, insinuating, or suggesting that 
the veteran developed malignant melanomas (cancer) within one 
year of separation from service, which would justify 
entitlement to service connection on a presumptive basis.  
The post-service evidence indicates that the veteran was not 
diagnosed with cancer (malignant melanomas) in the mid-1980s 
- many years after the veteran was discharged from service.  
As such, in the absence of cancer within one year of 
separation from service, presumptive service connection must 
be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  As there is no competent, credible evidence of a 
nexus between an inservice injury and the initial 
manifestation of malignant melanomas and actinic keratoses 
many years later, the Board concludes that the preponderance 
of the evidence is against this claim, and the benefit-of-
the-doubt standard is therefore inapplicable.  Thus, the 
Board is unable to identify a basis for granting service 
connection for either skin disorder.  Gilbert, supra, at 57-
58; 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007).




ORDER

1.  New and material evidence sufficient to reopen the 
appellant's claim for entitlement to service connection for 
malignant melanoma has been received, the claim is reopened, 
and to this extent, the appeal is granted.  

2.  Entitlement to service connection for malignant melanoma 
is denied.

3.  Entitlement to service connection for actinic keratoses 
is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


